Citation Nr: 0508039	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-17 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for lumbar muscular strain, 
to include as secondary to service-connected residuals of 
hernia repair, status post laparotomy, Mallory-Weis tear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The appellant served on active duty from August 1978 to 
August 1981, and from November 1981 to July 1992.  This 
matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO).


FINDING OF FACT

The medical evidence of record does not show a current 
diagnosis of lumbar muscular strain that is related to 
military service or to a service-connected condition.


CONCLUSION OF LAW

Lumbar muscular strain was not incurred in or aggravated by 
active military duty and such a condition is not the 
proximate result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in November 2001, March 2002, and June 2002 
that VA would obtain all service personnel and service 
medical records, VA medical records, and any other medical 
records about which the veteran notified them.  The veteran 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records on his behalf.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The veteran was notified of the need for a VA examination, 
and one was accorded him in March 2002, and in April 2002.  
The veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to her claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
a statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Thus, VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.

Service connection may be granted for any disability 
resulting from injury or disease contracted in line of duty, 
or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has the condition.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In an April 1993 
rating decision, service connection was granted for residuals 
of hernia repair, status post laparotomy, Mallory-Weis tear.

There is no evidence associated with the claims file to 
indicate that the veteran's lumbar muscular strain was 
incurred in or aggravated by service; nor does the veteran 
claim that his lumbar muscular strain was incurred in or 
aggravated by service.  As such, service connection for 
lumbar muscular strain cannot be granted on a direct basis.  

The medical evidence of record indicates that the veteran was 
first noted as having lumbar muscular strain upon VA 
examination in March 2002.  In this case, the veteran 
contends that his lumbar muscular strain is caused by 
weakened stomach muscles, which were the result of two 
surgeries performed to correct for his "bleeding Mallory-
Weiss tear" in 1992, and his subsequent elective ventral 
hernia repair in 1999.  In this regard, service connection 
may also be granted for disability that is proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Additional disabilities resulting from 
the aggravation of a nonservice-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).

Following the elective ventral hernia repair in August 1999, 
the veteran was instructed that he was not to do any lifting 
of "greater than 10 pounds for 6 weeks."  He was further 
instructed that he was not to engage in any "strenuous 
activity for four weeks," and was not to drive while taking 
pain medications.  A December 1999 statement from the 
veteran's treating VA physician did not indicate any 
complaints of lumbar muscular strain, and concluded, "[i]n 
my opinion, [the veteran] is now able to resume all normal 
activities."

Upon VA examination in March 2002, the veteran complained of 
pain, weakness, stiffness, fatigability, and lack of 
endurance.  He reported that he had experienced "low back 
pains" since 1993, and that this pain began after his 1992 
in-service surgery for esophageal stricture.  The veteran 
reported "working jobs" and "lifting heavy objects" in 
1993.  He reported that he sought treatment from 
chiropractors for the back pain.  The veteran reported that 
in 1999 he had a ventral hernia from the previous surgery.  
He claimed that the back pain was still present, but not 
associated with numbness or weakness of the lower 
extremities.

Upon physical examination, the veteran was not in acute 
distress, and his back revealed point tenderness.  Range of 
motion upon forward bending was zero to 90 degrees, without 
pain.  Upon backward bending, the veteran's range of motion 
was zero to 35 degrees, without pain.  Pivoting his body to 
the left side showed a range of motion of zero to 50 degrees, 
without pain, and to the right the veteran's range of motion 
was also zero to 50 degrees, without pain.  Fatigue, 
weakness, or lack of endurance was not observed on motion.  
The neurologic examination revealed normal reflexes in both 
ankles and knee jerks.  Sensory examination did not reveal 
any deficits on pinprick or light touch.  No evidence of 
weakness or atrophy was noted in the lower extremities.  X-
rays of the lumbar spine were found to be within normal 
limits and intervertebral disc spaces appeared well 
maintained.  These findings were reported as within normal 
limits.

The veteran was examined again in April 2002.  The examining 
VA physician offered a summary of the veteran's reports, as 
well as the medical evidence.  The physician noted that the 
"intermittent tenderness with lifting," which the veteran 
reported experiencing in 1999, was located in the incision of 
the hernia and not in his lumbar region.  The physician also 
noted that the veteran reported experiencing "recurrent back 
pain, which comes on and off" since the 1999 elective 
ventral hernia repair, and was present "only depending on 
how much weight [the veteran] was lifting."  The pain was 
localized to the lumbar area, non-radiating, and not 
associated with numbness or a "tingling sensation."  Range 
of motion was recorded to be zero to 95 degrees upon forward 
bending, zero to 40 degrees upon backward bending, and side-
to-side motion on both the right and the left were recorded 
at zero to 50 degrees.  Reflexes of the lower extremities 
were "active and brisk bilaterally," and no sensory changes 
were noted.  The physician diagnosed the veteran's condition 
as "lumbar muscular strain," and stated, "[i]t is the 
impression of this examiner that [the veteran's] lower back 
condition is not secondary to his hernia repair."

As stated above, the veteran contends that his lumbar 
muscular strain is caused by weakened stomach muscles, which 
were the result of two abdominal surgeries.  The veteran is 
competent to speak to his symptoms, their duration, and their 
severity.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  However, he 
has not been shown to possess the training or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation, and his opinion therefore, does not 
constitute competent medical evidence.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, Vet. App. 195, 201 (1996); Espiritu, 2 
Vet. App. 492, 494-95.

There is no objective medical evidence to support the 
veteran's claim.  Indeed, the VA examiner in April 2002 
concluded that the veteran's low back disorder was not 
secondary to his hernia repair.  Consequently, there is no 
nexus between any current findings of the veteran's lumbar 
muscle strain and his service-connected residuals of hernia 
repair, status post laparotomy, Mallory-Weis tear.  
Accordingly, service connection for lumbar muscular strain, 
to include as secondary to service-connected residuals of 
hernia repair, status post laparotomy, Mallory-Weis tear, is 
not warranted.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for lumbar muscular strain, to include as 
secondary to service-connected residuals of hernia repair, 
status post laparotomy, Mallory-Weis tear, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


